Citation Nr: 1539851	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the Board at a December 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

In a December 2010 decision, the Board denied the Veteran's appeal as to the issue of entitlement to service connection for a left arm disorder.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2011 the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs vacating the December 2010 decision as to that issue and remanding the matter to the Board for action consistent with the terms of the joint motion.

In January 2012, to comply with the Court remand, the Board remanded the claim to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a new VA examiner's opinion.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, left ulnar nerve neuropathy is etiologically related to active service.




CONCLUSION OF LAW

Left ulnar nerve neuropathy was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he currently suffers from left arm problems that began during his active duty service.  Specifically, the Veteran asserted at the December 2009 travel Board hearing that he hurt his arm lifting and carrying ammunition, specifically lifting 90 lb. shells for 105 Howitzer.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initially, the Board notes that the Veteran is currently diagnosed with ulnar neuropathy at left elbow as indicated in the April 2010 VA examination report.  As such, the Board notes that the Veteran has a current diagnosis, with regard to his left arm, as required by 38 C.F.R. § 3.303 (2015).

Having determined that the Veteran has a current disability, the Board must next determine if there is an in-service injury.  The Veteran's service records indicate that he was treated multiple times, in April 1974, July 1974 and August 1975 while in service for injuries to his left hand and left arm.  The examiner's impression with regard to the April 1974 and July 1974 treatment notes indicated that the Veteran had suffered an insect bite.  The August 1975 treatment note indicates that the Veteran was suffering from tenderness in his left wrist and muscles of the forearm. The Veteran was afforded an x-ray to determine if there was a fracture of the radius, but the results were negative.  There is no other mention of a left arm injury in the Veteran's service treatment records.  In addition to these in-service injuries the Veteran also claims that lifting and carrying ammunition, specifically lifting 90 lb. shells for 105 Howitzer, contributed to his ulnar nerve condition.  December 2009 Board Hearing Trans. p. 3.

As the Veteran has shown a current disability and in-service injuries the remaining question is whether there is competent evidence of nexus between the Veteran's ulnar neuropathy at left elbow and any of the in-service injuries.  

There are essentially two adequate opinions of record.  In April 2010 a VA examiner address the question of nexus concluding that the "ulnar neuropathy at left elbow, is not related to the cervical spine condition, or any alleged accident/injury in service."  A supporting rational for the conclusion was not provided and the Board sought another VA examination and opinion, which was provided in November 2012.  This VA examiner also concluded the Veteran's left ulnar nerve neuropathy was less likely than not a result of in-service injury, event, or illness.  In support of this opinion the VA examiner noted that the Veteran worked in heavy manual labor for almost 30 years without any documented treatment for the condition or impact on work.  Also, review of the Veteran's medical records show that he has given varying dates of onset of symptomatology.   

Nevertheless, in September 2014, a Dr. A.A. provided an opinion, following review of the Veteran's claims file, including in-service and post-service medical records, compensation and pension examination reports, and hearing transcripts, indicating "it is just as likely as not that" the Veteran's "ulnar nerve disorder began with his in-service injury."  In support of this conclusion the doctor noted that there is in-service documentation of the Veteran having an injury to the wrist, elbow, and muscles of the forearm.  As "[t]he Veteran is left hand dominate it is likely that the Veteran would have favored the arm and place increased stress on the arm."  The doctor continued that "[t]he ulnar nerve is subject to stresses directly related to load and position of the arm.  Ideal positioning is required for healing of the ulnar nerve.  It is certainly reasonable that after the veteran's repetitive use injury of the left arm there was incomplete healing of the ulnar nerve, and therefore, it was sensitive to any further stressors on the arm."  

A review of the evidence shows that the adequate medical opinions come to contrary conclusions.  The November 2012 VA examiner's opinion indicates that the Veteran's left ulnar nerve neuropathy was less likely than not a result of in-service injury, event, or illness, while the September 2014 private medical opinion supports the Veteran's contention that his left ulnar nerve neuropathy was caused by or the result of an in-service injury.  For that reason, the Board finds the evidence is at least in equipoise regarding whether the Veteran's left ulnar nerve neuropathy is related to his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for left ulnar nerve neuropathy is warranted.


ORDER

Service connection for left ulnar nerve neuropathy is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


